ALLEN, J.
While upon considerations of judicial comity, the courts of this state may recognize a liquidator appointed in another country, judicial comity does not require Ohio courts to recognize an alien liquidator applying under Section 641, General Code, for distribution of a fund which is held in this state for the benefit and security of the policy holders of an alien insurance corporation doing business within this state, when certain of the policies issued by the said alien insurance corporation reinsuring Ohio risks have not matured and the liabilities *259of the alien insurance corporation cannot _ at the present time he determined in a liquidation proceeding.
Writ denied.
Marshall, CJ., Day, Kinkade and Robinson, JJ., concur.